DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 8/9/21 has been entered.  Claims 1-20 remain pending in the application, and no new claims have been added.  Applicant’s amendments to the claims have overcome the objection previously set forth in the Non-Final Office Action mailed 3/8/21.

Response to Arguments
Applicant’s remarks filed 8/9/21 have been fully considered but they are not persuasive in light of the new art found during a further search necessitated by amendment of the claims.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/21 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2014/0118829), previously cited, in view of Schowengerdt (US 2015/0205126), previously cited, in further view of Leubke et al (US 2014/0168035), cited by applicant.
Regarding Claim 1: Ma teaches a head mounted display system (figs 3a-11) configured to project light to an eye of a user (fig 3a)  to display augmented reality image content in a vision field of said user (¶48), said head mounted display system comprising: a frame configured to be supported on a head of the user (fig 3a), an eyepiece disposed on the frame (304), at least a portion of said eyepiece being transparent and disposed at a location in front of the user’s eye to provide a view of the environment in front of the user (302, ¶71), and at least one lens array comprising a plurality of lenses (310), wherein said eyepiece comprises a transparent emissive display comprising a plurality of emitters (308, ¶40), said transparent emissive display comprising electrodes (¶45, 46), said transparent emissive display configured to emit light into said user’s eye to display augmented reality content to the user’s vision field (¶71), said transparent emissive display being transparent and emissive over an area (fig 3a, 302 area), said transparent emissive display disposed at a location in front of the user’s eye when the user wears said head-mounted display such that said transparent emissive display transmits light from the environment in front of the user through said transparent emissive area to the user’s eye to provide a view of the environment in front of the user (fig 3a, ¶71).  Ma does not specifically teach the electrodes being a transparent conductive material.  However, in a similar field of endeavor, Schowengerdt teaches an eyepiece comprising a transparent emissive display (fig 7A&B) comprising electrodes comprising a transparent conductive material (170, 174, ¶72 (ITO)).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Ma with the transparent electrodes of Schowengerdt for the purpose of keeping the electrodes from interfering in the augmented display (¶3).  Ma in view of Schowengerdt does not specifically teach wherein a lens of the plurality of lenses is associated with two or more emitters of a plurality of emitters.  However, in a similar field of endeavor, Leubke (fig 5) teaches a display with at least one lens array comprising a plurality of lenses (328) wherein a lens of the plurality of lenses is associated with two or more emitters (522, 524) of a plurality of emitters (small squares not all marked).  It would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Ma and Schowengerdt with the emitter ratio 
Regarding Claim 2: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 1 and Ma further teaches wherein the transparent emissive display comprises an OLED display (¶40). 
Regarding Claim 3: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 1 and Ma further teaches wherein the at least one lens array comprises a proximal lens array disposed on the proximal side of the transparent emissive display such that the proximal lens array is between the transparent emissive display and the user’s eye (310).  
Regarding Claim 4: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 3 and Ma further teaches wherein the proximal lens array is configured to reduce divergence of light emitted by the transparent emissive display (¶52). 
Regarding Claim 5: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 3 and Ma further teaches wherein said proximal lens array comprises lenses having positive optical power (310, convex lenses).  
Regarding Claim 6: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 3 and Ma further teaches wherein said proximal lens array is configured to collimate light emitted by the transparent emissive display (¶52).  
Regarding Claim 7: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 6 and Ma further teaches wherein the proximal lens array comprises lenses having positive optical power (310, convex lenses) disposed a focal distance from said emitters (see fig 4, 312). 
Regarding Claim 10: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 1 and Schowengerdt further teaches a proximal variable focus optical element disposed on a proximal side of the transparent emissive display such that said proximal variable focus optical element is between the transmissive emissive display and the user’s eye (166).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Ma, Schowengerdt, and Leubke with the variable focus optical element of 
Regarding Claim 11: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 10 and Schowengerdt further suggests that the proximal variable focus optical element has an electrical input configured to receive an electrical signal to alter a state of the variable focus optical element and a focus of said variable focus optical element (¶67). Motivation to combine is the same as Claim 10. 
Regarding Claim 12: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 10 and Schowengerdt further teaches the proximal variable optical element being configured to alter divergence of light emitted from the transparent emissive display to cause different image content to appear as if emitted from different distances in front of the eyepiece (¶64).  Motivation to combine is the same as Claim 10. 
Regarding Claim 15: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 10 and Schowengerdt further teaches a distal variable focus optical element disposed on a distal side of the transparent emissive display such that said distal variable focus optical element is between the transmissive emissive display and the environment in front of the user (166).  Motivation to combine is the same as Claim 10. 
Regarding Claim 16: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 15 and Schowengerdt further suggests that the distal variable focus optical element has an electrical input configured to receive an electrical signal to alter a state of the variable focus optical element and a focus of said variable focus optical element (¶67). Motivation to combine is the same as Claim 10. 

Claims 8-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2014/0118829), previously cited, in view of Schowengerdt (US 2015/0205126), previously cited, in further view of Leubke et al (US 2014/0168035), cited by applicant, in further view of Xiao (US 2016/0327798), previously cited.
Regarding Claim 8: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 3 but does not specifically teach a distal lens array between the transparent emissive display and the environment in front of the user.  However, in a similar field of endeavor, Xiao teaches a distal lens array disposed on a distal side of the transparent emissive display opposite of the proximal side such that said distal lens array is between the transparent emissive display and the environment in front of the user (204).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Ma, Schowengerdt, and Leubke with the distal lens array of Xiao for the purpose of converging the light beams entering the display (¶35).  
Regarding Claim 9: Ma in view of Schowengerdt in further view of Leubke in further view of Xiao discloses the invention as described in Claim 8 and Xiao further teaches wherein said distal lens array has optical power of an opposite sign and similar magnitude as an optical power of lenses of the proximal lens array (¶36, counter power necessary to be able to see the object as if the AR display doesn’t exist). Motivation to combine is the same as Claim 8. 
Regarding Claim 18: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 10 but does not specifically teach an occluder disposed on the proximal side between the transparent emissive display and the user’s eye.  However, in a similar field of endeavor, Xiao teaches an occluder disposed on the proximal side of the transparent emissive display such that said occluder is between the display and the user’s eye (303). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Ma, Schowengerdt, and Leubke with the occluder of Xiao so the user’s eye can see a physical object through the AR display device (¶47).   
Regarding Claim 19: Ma in view of Schowengerdt, in further view of Leubke, in further view of Xiao discloses the invention as described in Claim 18 but do not specifically teach the occluder comprising first and second spatial light modulators.  However, Schowengerdt teaches another embodiment of a head-mounted display where the occluders are first and second spatial light modulators each including a plurality of pixels and having an electrical input configured to receive an electrical signal to selectively alter a transmissive state of the pixels (¶142). It would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Ma, Schowengerdt, 
Regarding Claim 20: Ma in view of Schowengerdt in further view of Leubke in further view of Xiao discloses the invention as described in Claim 19 and Schowengerdt further teaches electronics electrically coupled to said electrical input of said first and second spatial light modulators to cause one or more pixels on said first spatial light modulator to be transmissive while surrounding pixels are opaque and one or more of said pixels on said second spatial light modulator to be transmissive while surrounding pixels on said second spatial light modulator are opaque such that light of a certain angular direction that is emitted from certain emitters of the transparent emissive display propagates both through said transmissive pixels of said first spatial light modulator and through said transmissive pixels of said second spatial light modulator (¶142). Motivation to combine is the same as Claim 19. 

Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2014/0118829), previously cited, in view of Schowengerdt (US 2015/0205126), previously cited, in further view of Leubke et al (US 2014/0168035), cited by applicant, in further view of Itani (US 2017/0168307), previously cited.  
Regarding Claim 13: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 10 but does not specifically teach wherein said proximal variable focus optical element is configured to vary between two states that introduce different negative optical powers to vary divergence of light from the transparent emissive display.  However, in a similar field of endeavor, Itani teaches a head-mounted display (fig 7) comprising a proximal variable focus optical element disposed on a proximal side of the transparent emissive display such that said proximal variable focus optical element is between the transmissive emissive display and the user’s eye (746A &B) wherein said proximal variable focus optical element is configured to vary between two states that introduce different negative optical powers to vary divergence of light from the transparent emissive display (fig 7, concave ¶156). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Ma, Schowengerdt, and Leubke with the proximal variable focus optical 
Regarding Claim 14: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 10 but does not specifically teach wherein said proximal variable focus optical element is configured to collimate light from the transparent emissive display when in one state. However, in a similar field of endeavor, Itani teaches a head-mounted display (fig 7) comprising a proximal variable focus optical element disposed on a proximal side of the transparent emissive display such that said proximal variable focus optical element is between the transmissive emissive display and the user’s eye (746A &B) wherein said proximal variable focus optical element is configured to collimate light from the transparent emissive display when in one state (¶3). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Ma, Schowengerdt, and Leubke with the proximal variable focus optical element configuration of Itani for the purpose of enabling tailoring changes in focal vergence based on local conditions or individual viewer characteristics (¶152).
Regarding Claim 17: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 15 but does not specifically teach the distal element countering the proximal element.  However, in a similar field of endeavor, Itani teaches a distal optical element being configured to provide optical power to counter optical power introduced by the proximal optical element to reduce refraction effects of the proximal optical element on the view of the environment in front of the user (¶134).  It would have been obvious to one of ordinary skill in the art before the effective filing date to try and apply this counter power to the combined device of Ma, Schowengerdt, and Leubke with a reasonable expectation of success for the purpose of providing an optical environment that appears to be at substantially the same focal distance when having passed through the optics as when having passed through neither (¶134).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaehler (US 2017/0223344) figures 2a-3b show a lens array wherein a lens of the plurality of lenses is associated with two or more emitters of a plurality of emitters. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/26/21